Citation Nr: 1523630	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  06 22-929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a sinus condition and chronic allergies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Counsel

INTRODUCTION

The Veteran served on active duty from April 1998 to April 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In July 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The Board remanded this issue in April 2011, March 2013, and July 2014.  The case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded to comply with the Board's July 2014 remand because, as addressed by the Veteran's representative in the March 2015 informal hearing presentation, the AOJ did not obtain all of the records identified by the Veteran, and the examination the AOJ provided did not adequately address the history and etiology of the Veteran's condition.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board sincerely regrets the additional delay caused by an additional remand in this matter, but the additional development ordered here is required prior to adjudicating the appeal.  38 C.F.R. § 19.9 (2014).

Specifically, in July 2014, the Board ordered the AOJ to obtain all relevant private treatment records identified by the Veteran, and then to arrange for her to undergo a VA examination to determine, first, whether she had a chronic sinusitis disability, and if so, the etiology of that disability.  Although the Veteran identified and provided releases for relevant records from various private treatment providers, it is apparent that VA did not attempt to obtain all of those records (to specifically include those from Dr. Beal and St. Francis Convene Medical Clinic).  Further, the examination for the Veteran's sinusitis claim was scheduled and held before VA sought any of the records identified, contrary to the Board's order.  VA's attempt to remedy the timing discrepancy with a March 2015 addendum opinion is inadequate, as all records are still yet to be obtained.

Further, the examination ultimately obtained by the AOJ (including the July 2014 in-person examination, and the March 2015 addendum opinion) was inadequate, in that it continued to disregard the Veteran's complete sinusitis history.  Those reports failed to address all of the sinus infections documented in the records (including the February 2004 report of "recurring sinus infections," 2011 and 2012 private medical reports of sinus infections, and the Veteran's reported history of sinus infections occurring on a monthly basis).  An examination that considers the Veteran's complete disability history is necessary in order to adjudicate her claim for service connection.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide authorization to obtain any outstanding, relevant private treatment records (to specifically include, but not limited to, all records from after October 2012, as well as records from Dr. Beal and St. Francis Convene Medical Clinic).  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

2.  Only after all relevant records have been obtained, schedule the Veteran for a VA sinus examination to determine the nature of any sinusitis and/or allergies, and to obtain an opinion as to whether such is possibly related to service.  The entire claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should address the following:

(a.) Does the Veteran have chronic sinusitis or allergies?  

(b.) If so, is it at least as likely as not (50 percent probability or greater) that the current chronic sinusitis and/or allergies arose during service or is otherwise related to service?  

The examiner is asked to specifically consider, in addition to the Veteran's reported history, the February 2004 diagnosis of recurring sinus infections, VA opinion offered in October 2011, and the private treatment records from 2011 and 2012 (showing assessments of sinusitis) when forming an opinion.  A rationale for all opinions expressed should be provided.

3.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

